We think the question of defendant's negligence and the contributory negligence of plaintiff's intestate presented jury issues. Our disagreement with the majority opinion is limited to the single question of whether the court was justified in instructing the jury that "where a person is killed, if he is killed by the negligence of another, or if he is killed, the presumption is that he who was killed — was in the exercise of ordinary care at the time of the accident." Obviously Warren Ekdahl was, as to this appliance, at least a technical trespasser. Only his youth and inexperience would permit the question of his contributory negligence to become one of fact instead of one of law. "Unquestionably his meddling with the cable set in motion the sequence of events that caused his death." That conclusion reached by the majority is founded upon the established facts and the necessary inferences to be drawn therefrom. This being so, where is there any room within which the claimed presumption can come into play? The case should go back for a new trial.